Exhibit 10.15.1
T. Rowe Price Group, Inc. 2004 Stock Incentive Plan
HM REVENUE AND CUSTOMS APPROVED SUB-PLAN FOR THE UK
STATEMENT OF ADDITIONAL TERMS AND CONDITIONS
REGARDING OPTION GRANTS
Effective on and after May 1, 2010
 
This Statement of Additional Terms and Conditions Regarding the Option Grants
(the “Terms”) and all of the provisions of the HM Revenue and Customs Approved
Sub-Plan for the UK (the “Sub-Plan”) under the T. Rowe Price Group, Inc. 2004
Stock Incentive Plan (the “Plan”) are incorporated into the grant of your
Option, the specifics of which are described on the “Notice of Grant of Stock
Options and Option Agreement” (the “Notice”) that you received. Once the Notice
has been executed by you and by an authorized officer or agent of T. Rowe Price
Group, Inc., the Sub-Plan and the Notice, together, constitute a binding and
enforceable contract respecting the grant of an Option. That contract is
referred to in this document as the “Agreement.”

1.   Terminology. Capitalized words used in these Terms are defined in the
relevant text or in the Glossary at the end of these Terms.   2.   Option
Exercise Rights.

  (a)   So long as your Service is continuous from the date of grant through the
applicable date upon which vesting is scheduled to occur, the Option will become
exercisable in installments, for the number of shares so specified, on the
vesting dates set forth in the correlating Notice.     (b)   To the extent not
exercised, installments will accumulate and be exercisable by you, in whole or
in part, at any time before the Option expires or is otherwise terminated.    
(c)   No less than 100 shares of T. Rowe Price Group common stock may be
purchased upon any one exercise of the Option unless the number of shares
purchased at such time is the total number of shares in respect of which the
Option is then exercisable.     (d)   In no event will the Option be exercisable
for a fractional share.

3.   Method of Exercising Option and Payment of Exercise Price.

  (a)   Method of Exercise. To exercise the Option, you must deliver to the
Company, from time to time, on any business day after the Option has become
exercisable and before it expires or otherwise terminates, an Exercise Notice
specifying the

 



--------------------------------------------------------------------------------



 



      number of shares you then desire to purchase and pay the aggregate
exercise price for the shares specified in the Exercise Notice. The exercise
price may be paid:

  (i)   by cash, check, wire transfer, bank draft or postal or express money
order to the order of the Company for an amount in United States dollars equal
to the aggregate exercise price for the number of shares specified in the
Exercise Notice, such payment to be delivered with the Exercise Notice;     (ii)
  by broker-assisted cashless exercise, under which the broker delivers loan
proceeds to pay the exercise price, in accordance with procedures satisfactory
to the Committee; or     (iii)   by a combination of these methods.

  (b)   Issuance of Shares. Within three business days after the Exercise Date
and subject to the receipt of the aggregate exercise price and withholding
taxes, to the extent required by the Company, the Company will issue to you the
number of shares of T. Rowe Price Group common stock with respect to which the
Option shall be so exercised. Unless and until you request the Company to
deliver a share certificate, or deliver shares electronically or in certificate
form to a designated broker, bank or nominee on your behalf, the Company will
retain the shares purchased through exercise of the Option in uncertificated
book entry form.

4.   Termination.

  (a)   If your Service with the Company ceases for any reason other than death,
the portion of the Option, if any, that is then unexercisable will terminate
immediately upon such cessation.     (b)   The Option, to the extent not earlier
exercised or terminated, will terminate and be of no force or effect upon the
first occurrence of any one of the following events:

  (i)   The expiration date set forth in the Notice;     (ii)   The expiration
of 30 days after termination of your Service with the Company, except in the
case of your death or retirement. During such 30-day period, you will have the
right to exercise the Option only to the extent exercisable on the date of
termination of your Service;     (iii)   The expiration of 13 months after the
date of your retirement. During such 13-month period, you will have the right to
exercise the Option to the extent the right to exercise it has accrued prior to
your retirement but has not been exercised prior to such retirement; or     (iv)
  The expiration of 12 months after the date of your death if said death occurs
(i) while you are in the Service of the Company or (ii) within the period of
time after termination of Service due to retirement or otherwise

2



--------------------------------------------------------------------------------



 



      during which you were entitled to exercise the Option. During such
12-month period your personal representative will have the right to exercise the
Option in full if you died while in the Service of the Company; otherwise your
personal representative will have the right to exercise the Option during such
12-month period to the extent that the right to exercise had accrued prior to
your termination of Service but had not been exercised prior to his death.

  (c)   Retirement at your normal retirement date or at an optional retirement
date in accordance with the provisions of a retirement plan of the Company under
which you are then covered shall constitute a retirement for the purposes of
this Agreement. Employment by the Company shall be deemed to include employment
of you by, and to continue during any period in which you are in the employ of
any Participating Company. If the entity with which you are employed ceases to
be an entity in which the Company maintains a proprietary interest by reason of
stock ownership or otherwise, you will be considered to have had a termination
of employment for purposes of this Agreement upon such cessation. Any
determination made by the Committee with respect to any matter referred to in
this rule 5 shall be final and conclusive on all persons affected thereby.

5.   Non-Guarantee of Employment. Nothing in this Agreement shall alter your
at-will or other employment status with the Company, nor be construed as a
contract of employment between the Company and you, or as a contractual right of
you to continue in the employ of the Company for any period of time, or as a
limitation of the right of the Company to discharge you at any time with or
without cause or notice and whether or not such discharge results in the
forfeiture of any portion of the Option or any other adverse effect on your
interests under the Plan or the Sub-Plan.   6.   Assignability. The Option is
not transferable by you and is exercisable during your lifetime only by you. No
assignment or transfer of the Option, or of the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise except on
death shall vest in the assignee or transferee any interest or right herein
whatsoever, but immediately upon any attempt to assign or transfer this Option
the same shall terminate and be of no force or effect.   7.   The Company’s
Rights. The existence of an Option shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the T. Rowe
Price Group common stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business or any other corporate act or proceeding, whether of a
similar character or otherwise.   8.   Recapitalization. Subject to rule 28 of
the Sub-Plan, providing approval has been obtained from HM Revenue and Customs
in advance, the shares with respect to which an Option is granted are shares of
the T. Rowe Price Group common stock as constituted on the date of this
Agreement, but if, and whenever, prior to the delivery by the Company of all of
the shares of T. Rowe Price Group common stock with respect to

3



--------------------------------------------------------------------------------



 



    which the Option is granted, the Company shall effect a subdivision or
consolidation of shares, or other capital readjustment, or other increase or
decrease in the number of shares of T. Rowe Price Group common stock
outstanding, without receiving compensation therefore in money, services or
property, then (a) in the event of any increase in the number of such shares
outstanding, the number of shares of T. Rowe Price Group common stock then
remaining subject to the Option will be proportionately increased (except that
any fraction of a share resulting from any such adjustment will be excluded from
the operation of this Agreement), and the cash consideration payable per share
will be proportionately reduced, and (b) in the event of a reduction in the
number of such shares outstanding, the number of shares of T. Rowe Price Group
common stock then remaining subject to the Option will be proportionately
reduced (except that any fractional share resulting from any such adjustment
will be excluded from the operation of this Agreement), and the cash
consideration payable per share will be proportionately increased.

9.   Preemption of Applicable Laws or Regulations. Anything in this Agreement to
the contrary notwithstanding, if, at any time specified herein for the issue of
shares to you any law, regulation or requirements of any governmental authority
having jurisdiction in the premises shall require either the Company or you to
take any action in connection with the             shares then to be issued, the
issue of such shares will be deferred until such action shall have been taken.  
10.   No Rights as a Stockholder. You shall not have any of the rights of a
stockholder with respect to the shares of T. Rowe Price Group common stock
subject to the Option until such shares have been issued to you upon the due
exercise of the Option. No adjustment will be made for dividends or
distributions or other rights for which the record date is prior to the date
such shares are issued to you.   11.   Amendments. Notwithstanding Section 7(c)
of the Plan, no amendments to a Key Feature of the Sub-Plan, whether taking the
form of an amendment of the Plan or this schedule, shall take effect until they
have been approved by HM Revenue and Customs. Subject to this, the Committee
shall have the right, in its absolute and uncontrolled discretion, to alter or
amend this Agreement, from time to time in any manner for the purpose of
promoting the objectives of the Sub-Plan but only if all agreements granting
options to purchase shares of T. Rowe Price Group common stock pursuant to the
Sub-Plan which is in effect and not wholly exercised at the time of such
alteration or amendment shall also be similarly altered or amended with
substantially the same effect, and any alteration or amendment of this Agreement
by the Committee shall, upon adoption thereof by the Committee, become and be
binding and conclusive on all persons affected thereby without requirement for
consent or other action with respect thereto by any such person. The Company
shall give written notice to you of any such alteration or amendment of this
Agreement by the Committee as promptly as practical after the adoption thereof.
The foregoing shall not restrict the ability of you and the Company by mutual
consent to alter or amend this Agreement in any manner which is consistent with
the Sub-Plan and approved by the Committee and the Board of HM Revenue and
Customs.   12.   Notice. All notices and other communications made or given
pursuant to this Agreement shall be in writing and shall be sufficiently made or
given if hand delivered or mailed by certified mail, addressed to you at the
address contained in the records of the Company,

4



--------------------------------------------------------------------------------



 



    or addressed to the Committee, care of the Company for the attention of its
Payroll and Stock Transaction Group in the CFO-Finance Department at the
Company’s principal executive office or, if the receiving party consents in
advance, transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties.   13.   Electronic
Delivery of Documents. The Company may electronically deliver, via e-mail or
posting on the Company’s website, these Terms, information with respect to the
Plan, the Sub-Plan, or the Option, any amendments to the Agreement, and any
reports of the Company provided generally to the Company’s stockholders. You may
receive from the Company, at no cost to you, a paper copy of any electronically
delivered documents by contacting the Payroll and Stock Transaction Group in the
CFO-Finance Department at BA-0372 in the Baltimore office or by telephone, at
extension 7716.   14.   Recoupment. The terms and conditions of the Company’s
Policy for Recoupment of Incentive Compensation, adopted by the Board of
Directors of the Company effective April 14, 2010 (the “Recoupment Policy”), are
incorporated by reference into this Agreement and shall apply to your stock
option if you on the date of grant are or subsequently become an executive
officer or other senior executive who is subject to the Recoupment Policy.   15.
  Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the Option granted hereunder. Any oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of the Notice correlating to these
Terms with respect to the Option granted hereunder shall be void and ineffective
for all purposes.   16.   Non-Qualified Nature of the Option. The Option granted
under this Agreement shall not be treated as an “incentive stock option” within
the meaning of United States Internal Revenue Code section 422 unless so
designated at the Date of Grant.   17.   Veto on Transfers of Shares. Any power
to refuse to register transfers of shares of T. Rowe Price Group common stock
vested in the Board of Directors under the Company’s By-Laws will not be
exercised in such a way as to discriminate against persons participating in the
Sub-Plan.   18.   Governing Law. The validity, construction and effect of this
Agreement, and of any determinations or decisions made by the Committee relating
to this Agreement, and the rights of any and all persons having or claiming to
have any interest under this Agreement, shall be determined exclusively in
accordance with the laws of the State of Maryland, without regard to its
provisions concerning the applicability of laws of other jurisdictions. Any suit
with respect hereto will be brought in the federal or state courts in the
districts which include Baltimore, Maryland, and you hereby agrees and submits
to the personal jurisdiction and venue thereof.   19.   Resolution of Disputes.
Any dispute or disagreement which shall arise under, or as a result of, or
pursuant to, this Agreement shall be determined by the Committee in its absolute
and uncontrolled discretion, and any such determination or any other
determination by the Committee under or pursuant to this Agreement and any

5



--------------------------------------------------------------------------------



 



    interpretation by the Committee of the terms of this Agreement, will be
final, binding and conclusive on all persons affected thereby.   20.   No Future
Entitlement. By execution of the Notice, you acknowledge and agree that: (i) the
grant of an Option is a one-time benefit which does not create any contractual
or other right to receive future grants of Options, or compensation in lieu of
Options, even if Options have been granted repeatedly in the past; (ii) all
determinations with respect to any such future grants, including, but not
limited to, the times when Options shall be granted or shall become exercisable,
the maximum number of shares subject to each Option, and the exercise price,
will be at the sole discretion of the Committee; (iii) the value of the Option
is an extraordinary item of compensation which is outside the scope of your
employment contract, if any; (iv) the value of the Option is not part of normal
or expected compensation or salary for any purpose, including, but not limited
to, calculating any termination, severance, resignation, redundancy, end of
service payments or similar payments, or bonuses, long-service awards, pension
or retirement benefits; (v) the vesting of the Option ceases upon termination of
Service with the Company or transfer of employment from the Company, or other
cessation of eligibility for any reason, except as may otherwise be explicitly
provided this Agreement; (vi) if the underlying stock does not increase in
value, the Option will have no value, nor does the Company guarantee any future
value; and (vii) no claim or entitlement to compensation or damages arises if
the Option does not increase in value and you irrevocably release the Company
from any such claim that does arise.   21.   Personal Data. For the exclusive
purpose of implementing, administering and managing the Option, you, by
execution of the Notice, consent to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors. You understand that personal data
(including but not limited to, name, home address, telephone number, employee
number, employment status, social security number, tax identification number,
date of birth, nationality, job and payroll location, data for tax withholding
purposes and shares awarded, cancelled, exercised, vested and unvested) may be
transferred to third parties assisting in the implementation, administration and
management of the Option and you expressly authorize such transfer as well as
the retention, use, and the subsequent transfer of the data by the recipient(s).
You understand that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country. You understand that data will be held only as
long as is necessary to implement, administer and manage the Option. You
understand that you may, at any time, request a list with the names and
addresses of any potential recipients of the personal data, view data, request
additional information about the storage and processing of data, require any
necessary amendments to data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Company’s Payroll and Stock
Transaction Group in the CFO-Finance Department at BA-0372 in the Baltimore
office. You understand, however, that refusing or withdrawing your consent may
affect your ability to accept an Option.   22.   Headings. The headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

{Glossary begins on next page}

6



--------------------------------------------------------------------------------



 



GLOSSARY

(a)   “Agreement” means the contract consisting of the Notice, the Terms, the
Sub-Plan and the Plan;   (b)   “Committee” means the Executive Compensation
Committee of the Board of Directors of T. Rowe Price Group, Inc. or such
committee or committees appointed by the Board to administer the Plan;   (c)  
“Exercise Date” means the business day upon which you deliver to the Company the
Exercise Notice and payment of the aggregate exercise price for the shares
specified therein in accordance with the requirements of paragraph 3(a);
provided that all of the conditions of the Agreement are satisfied;   (d)  
Exercise Notice” means the written notice, in such form as may be required from
time to time by the Committee, specifying the number of shares you desire to
purchase under the Option;   (e)   “Key Feature” means a provision of the Plan
which is necessary in order to meet the requirements of Schedule 4;   (f)  
“Notice” means the Notice of Grant of Stock Options and Option Agreement which
correlates with these Terms and sets forth the specifics of the applicable
Option grant;   (g)   “Participating Company” means a company participating in
the Sub-Plan as defined in rule 8 of the Sub-Plan;   (h)   “Plan” means the T.
Rowe Price Group, Inc. 2004 Stock Incentive Plan;   (i)   “Schedule 4” means
Schedule 4 to ITEPA 2003;   (j)   “Service” means your employment with the
Company or a Participating Company. Your Service will be considered to have
ceased with the Company and any Participating Company if, immediately after a
sale, merger or other corporate transaction, the trade, business or entity with
which you are employed is not T. Rowe Price Group, Inc. or a company under the
control of T. Rowe Price Group, Inc. For this purpose, control is defined in
rule 7 of the Sub-Plan; and   (k)   “Sub-Plan” means the HM Revenue and Customs
Approved Sub-Plan for the UK created under the Plan.

{end of document}

7